ORDER
MORRIS L. CHUCAS of WOODBURY, who was admitted to the bar of this State in 1972, having been convicted of one count of conspiracy to commit wire fraud in violation of (18 U.S.C.A 371), four counts of wire fraud in violation of (18 U.S.C.A. 1343) and two counts of engaging in unlawful monetary transactions in violation of (18 U.S.C.A 1957), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MORRIS L. CHUCAS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that MORRIS L. CHUCAS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MORRIS L. CHUCAS comply with Rule 1:20-20 dealing with suspended attorneys.